 

[logo.jpg]

Loans Operations Centre

Tel: (852) 3518 5888

Fax: (852) 2868 0726

Email: loansopctr@winglungbank.com

www.winglungbank.com

 



IMPORTANT NOTICE:

THIS LETTER SETS OUT THE TERMS AND CONDITIONS UPON WHICH OUR BANK WOULD PROVIDE
BANKING FACILITIES TO YOU. YOU ARE ADVISED TO READ AND UNDERSTAND SUCH TERMS AND
CONDITIONS BEFORE ACCEPTING THIS LETTER, OR IF YOU CONSIDER NECESSARY, SEEK
INDEPENDENT LEGAL ADVICE.



  

Our Ref:  120110U00029901-RL Date:  2 April 2012

 

Hong Kong Highpower Technology Company Limited

Unit 12 15/F Technology Park

18 On Lai Street

Shek Mun

Shatin

 

Dear Sir(s)

 

We are pleased to offer to you the following facilities on the following terms:-

 

1.The Facilities

  

1.1Import/Export Banking facilities:-

  

Facility Uncommitted Export D/A Bills Discounting Limit Up to HK$21,000,000.00

 

PRC Subsidiary: Shenzhen Highpower Technology Co Ltd     Purpose: To finance
your procurement of raw materials and general working capital     Advance Ratio:
100% of the HKD equivalent amount of the D/A bill validated by China Merchants
Bank Co Ltd (“CMB”)     Availability & Drawdown: Subject to receipt by us of the
satisfactory legal documentation and fulfillment of all Conditions Precedent as
hereinafter mentioned, the Facility is available for drawing within one month
from your acceptance of this Letter.  Notwithstanding to the above, loan draw
down is subject to our availability of funds.     Final Maturity Date: The
earlier of i) one year from the drawdown date or ii) value date of the D/A bill
validated by CMB, subject always to our right to demand repayment at any time by
notice to you.     Interest Rate: 2.65% per annum above HIBOR.     Arrangement
Fee: 0.75% flat on the Facility amount payable on the first drawdown.  The
Arrangement Fee is non-refundable under all circumstances.     Repayment: All
amounts outstanding under the Facility shall be repaid in full on the Final
Maturity Date.     Tenor: For each transaction, the tenor shall not exceed 12
months     Handling Commission: Refer to “Standard Handling Commission on Import
/ Export Transactions”.

 



120110U00029901-RL 1/4             Cable Address:  “BANKWILUNG” Hong Kong  
SWIFT Address:  WUBAHKHH 13/F, Wing Lung Bank Centre, 636 Nathan Road, Kowloon,
Hong Kong Telex:  HX73360



 

 

 

 

[logo.jpg]

Loans Operations Centre

Tel: (852) 3518 5888

Fax: (852) 2868 0726

Email: loansopctr@winglungbank.com

www.winglungbank.com

 

1.2Treasury Facilities for the following products (subject to 2002 ISDA Master
Agreement with Schedule):

 

- Interest Rate Swap Contracts (“IRS”)

 

IRS are restricted for booking together with the Uncommitted Export D/A Bills
Discounting. The amount of IRS or CCS contract shall be equal to the payment
amount confirmed by the acceptance by CMB.

 

Margin Requirement: Waived

 

The availability of the Treasury Facilities will be at our discretion on case by
case basis. Aggregate outstanding transactions under the Treasury Facilities
shall be up to such notional amount as determined by us at our sole discretion
from time to time.

 

2.Conditions Precedent

 

No Facility may be utilized until we have received and found to be satisfactory:

 

(a)this Letter duly signed and accepted by you;

 

(b)the Arrangement Fee and Interest Payment which will be deducted from drawdown
proceed;

 

(c)receipt payment confirmation on the D/A Bills issued by CMB under
authenticated SWIFT;

 

(d)“__________________” from the domestic “Tax Authority” in the PRC;

 

(e)certified group organization chart plus supporting documents showing the
shareholding relationship between the PRC Subsidiary and you;

 

(f)copies, certified as true and complete copies of the respective certificate
of incorporation; memorandum and articles, identification documents of
authorized persons and other relevant documents in identifying the ultimate
beneficiary;

 

(g)certified true copies of resolutions of the board of directors of your
company approving the borrowing on the terms of this Letter and authorizing a
person or persons to execute the legal documentations, the notice of drawings
and any other notices or documents required in connection herewith;

 

(h)latest copy of audited accounts of the PRC Subsidiary showing that they have
sufficient retained earnings on book and the availability of cash resources to
honour the proposed dividend payment;

 

(i)certified copy of board resolution of the PRC Subsidiary declaring the
dividend payment which is sufficient to cover D/A Bills amount;

 



120110U00029901-RL 2/4             Cable Address:  “BANKWILUNG” Hong Kong  
SWIFT Address:  WUBAHKHH 13/F, Wing Lung Bank Centre, 636 Nathan Road, Kowloon,
Hong Kong Telex:  HX73360



 

 

 

 

[logo.jpg]

Loans Operations Centre

Tel: (852) 3518 5888

Fax: (852) 2868 0726

Email: loansopctr@winglungbank.com

www.winglungbank.com

 

(j)For Treasury Facilities only

 

(i)the 2002 ISDA Master Agreement with Schedule executed by you;

 

(ii)the Risk Disclosure Statement for Financial Derivatives executed by you; and

 

(k)such other documents relating to any of the matters contemplated herein as
may be deemed usual and necessary by us.

 

3.Covenants and Undertakings

 

(a)You undertake to provide any documents as may be requested by us, including
but not limited to the followings:

 

(i)necessary documentary proof supporting the disposal of loan proceeds in
accordance with approved loan purpose;

 

(ii)any substantial change to the general nature of your existing business;

 

(iii)any changes of information provided to us;

 

(iv)any other material adverse changes affecting yourself, your holding company,
your subsidiaries and affiliates; and

 

(v)any difficulty you may have in repaying or servicing outstanding interest
and/or principal.

 

(b)You shall apply proceeds of any drawing only for the purpose(s) as set out in
this Letter.

 

(c)You ensure that the proceeds of any drawing will not be transferred to any
account maintained by you or any person or corporation with any branch or office
of any financial institution in the People’s Republic of China.

 

(d)You shall apply proceeds of any drawing in compliance with relevant laws and
regulations of Hong Kong and the People’s Republic of China.

 

(e)You shall deliver certified copies of your audited accounts to us within 180
days after each financial year end, together with a certificate signed by
directors in compliance with all the terms and conditions.

 

4.Overriding Rights

 

Notwithstanding any other provisions of this Letter or any other documents, all
undrawn facilities are available at our discretion and may be cancelled by us
without condition or notice. You shall, on demand by us at our discretion, pay
to us (or as requested provide full cash cover for) all outstanding principal,
accrued interest and other amounts payable to us, whether actual or contingent,
present or future. We may at any time vary, increase, reduce, suspend, cancel or
replace the Facilities and any terms and conditions at our sole discretion,
including the amount of any Facility, interest rates, fees and any security
documents.

 



120110U00029901-RL 3/4             Cable Address:  “BANKWILUNG” Hong Kong  
SWIFT Address:  WUBAHKHH 13/F, Wing Lung Bank Centre, 636 Nathan Road, Kowloon,
Hong Kong Telex:  HX73360



 

 

 

 

[logo.jpg]

Loans Operations Centre

Tel: (852) 3518 5888

Fax: (852) 2868 0726

Email: loansopctr@winglungbank.com

www.winglungbank.com

 

5.Terms and Conditions for Facilities

 

The Facilities are subject to our Terms and Conditions for Facilities and, for
trade finance facilities, our General Conditions – Trade Finance and, if
applicable, Terms and Conditions for Facilities (Stockbrokers) (in each case, as
amended by us from time to time). The transactions under Treasury Facilities are
also subject to 2002 ISDA Master Agreement with Schedule. If there is any
inconsistency between the foregoing documents and this Letter, the terms of this
Letter shall prevail.

 

Please confirm your acceptance of the above by signing and returning to us the
attached copy of this Letter within 60 days from the date of this Letter.
Otherwise, this offer will automatically lapse.

 

Yours faithfully For Wing Lung Bank Limited   /s/ [ILLEGIBLE SIGNATURE]  
Authorised Signatures     We accept the Facilities and the above terms and
conditions:   /s/  Dangyu Pan   Borrower(s):  Hong Kong Highpower Technology
Company Limited Date:

 



120110U00029901-RL 4/4             Cable Address:  “BANKWILUNG” Hong Kong  
SWIFT Address:  WUBAHKHH 13/F, Wing Lung Bank Centre, 636 Nathan Road, Kowloon,
Hong Kong Telex:  HX73360



 



 

 

